UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: November, 2010 Commission File Number:000-53617 Coastal Pacific Mining Corp. (Translation of registrant’s name into English) 927 Drury Avenue NE, Calgary, Alberta, T2E 0M3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20F or Form 40F. Form 20F RForm 40F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes £No R If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. 1 Press Releases Attached are press releases disseminated by the Company on the 9th, 18th, 22nd, and 24th of November, 2010. Exhibits Description News Release dated November 9, 2010. Filed herewith. News Release dated November 18, 2010. Filed herewith. News Release dated November 22, 2010. Filed herewith. News Release dated November 24, 2010. Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COASTAL PACIFIC MINING CORP. Date: December 21, 2010 By: /s/Joseph Bucci Name: Joseph Bucci Title: President and Chief Executive Officer 2
